EXHIBIT 10.17


FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT


This FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT is made this 27th day of August,
2010 (this “Amendment”), by and among Options Media Group Holdings, Inc., a
Nevada corporation (“Options”), Scott Frohman (“Frohman”), Anthony Sasso
(“Sasso”) and Paul Taylor (“Taylor”).
 
WHEREAS, Options, Frohman and Sasso entered into that certain Stockholders
Agreement dated April 16, 2010 (the “Agreement”); and


WHEREAS, the Company, Frohman and Sasso desire to amend the Agreement in
accordance with this Amendment.


NOW THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the undersigned agree that the Agreement shall be
amended as follows:


1.  Taylor shall be added as a party to the Agreement.


2.  Every reference to the term “Stockholder” in the Agreement shall include
Taylor.


3.  Except as specifically amended hereby, the Agreement remains in full force
and effect in accordance with its terms.
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.
 

  Options Media Group Holdings, Inc.          
 
By:
/s/ Scott Frohman       Scott Frohman       Chief Executive Officer            
          /s/ Scott Frohman       Scott Frohman                       /s/
Anthony Sasso       Anthony Sasso                       /s/ Paul Taylor      
Paul Taylor
 

 
 
 
2
 